CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                           (214) 712-3450
 MOLLY FRANCIS                                                                        lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                        Court of Appeals                            BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                        Fifth District of Texas at Dallas                gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                                600 COMMERCE STREET, SUITE 200                    FACSIMILE
 ADA BROWN                                       DALLAS, TEXAS 75202                        (214) 745-1083
 CRAIG STODDART                                     (214) 712-3400
                                                                                              INTERNET
 BILL WHITEHILL
                                                                                      HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                               March 11, 2015


     Honorable Dominique Collins
     Presiding Judge
     Criminal District Court No. 4
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-41
     Dallas, TX 75207

     Re:       STATUS INQUIRY
               05-14-01092/01093-CR, Lenward Goree v. The State of Texas

     Dear Judge Collins:

             On January 20, 2015, this Court ordered the trial court to make findings regarding why the
     clerk’s records have not been filed in these appeals, as well as to make other findings regarding the
     trial court proceedings. A copy of the order is enclosed. To date, we have not received the findings
     or the clerk’s records. Therefore, please notify us of the status of the findings within TEN DAYS of
     the date of this letter. We appreciate your attention to this matter.

                                                                Sincerely,

                                                      /s/       Lisa Matz, Clerk


     cc:       Felicia Pitre, Dallas County District Clerk
               Leonard Goree
               Lori Ordiway

     ltr:mrh